People ex rel. Schuster v Cheverko (2015 NY Slip Op 07692)





People v Cheverko


2015 NY Slip Op 07692


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
CHERYL E. CHAMBERS
HECTOR D. LASALLE, JJ.


2015-09784	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Robert Schuster, on behalf of Marvin Geovany Mejia, petitioner,
vKevin Cheverko, etc., respondent. Robert Schuster, Mt. Kisco, N.Y., petitioner pro se.


Janet DiFiore, District Attorney, White Plains, N.Y. (Raffaelina Gianfrancesco and Laurie G. Sapakoff of counsel), for respondent.
Writ of habeas corpus in the nature of an application for bail reduction upon Westchester County Indictment No. 15-0991.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that the amount of the bail bond alternative on Westchester County Indictment No. 15-0991 is reduced from the sum of $500,000 to the sum of $100,000; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the sum of $100,000 or has deposited the sum of $50,000 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
RIVERA, J.P., DILLON, CHAMBERS and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court